UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AVICOLA VILLALOBOS, S.A.,
                      Plaintiff,
                                                                     19-CV-3026 (JPO)
                      -v-
                                                                          ORDER
 GREAT WHITE FLEET LINER
 SERVICES LTD.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       The parties in this case were directed to file a status letter in this case on or before

December 4, 2019. (See Dkt. No. 23.) In the letter, the parties were directed to update the Court

regarding the status of the case and propose a dispositive motion briefing schedule. (See id.) To

date, the Court has not received a status letter from the parties.

       Accordingly, the parties are directed to file a status letter with the Court on or before

January 3, 2020.

       SO ORDERED.

Dated: December 18, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
